 Case 3:20-cv-01111-TJC-PDB Document 8 Filed 09/24/20 Page 1 of 2 PageID 69




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

ERNEST R. GIBSON, JR.,
      Plaintiff,
v.                                                 Case No. 4:20-cv-363-AW-MAF
HARPER,
     Defendant.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      Ernest Gibson is a state inmate. He has sued “Harper,” a laundry supervisor,

in his or her individual capacity. ECF No. 1. The magistrate judge issued a report

and recommendation, recommending the court transfer the case to the Middle

District. As the magistrate judge notes, the institution where the defendant works

and where the alleged incidents occurred is in that district. The plaintiff has had an

opportunity to object, but no objection has been filed.

      It is now ORDERED:

      1.     The Report and Recommendation (ECF No. 4) is adopted and

incorporated into this order.

      2.     The clerk will take necessary steps to transfer this case to the United

States District Court for the Middle District of Florida, Jacksonville Division.

      3.     The clerk will then close the file.



                                           1
Case 3:20-cv-01111-TJC-PDB Document 8 Filed 09/24/20 Page 2 of 2 PageID 70




    SO ORDERED on September 24, 2020.

                                  s/ Allen Winsor
                                  United States District Judge




                                    2
